Title: From John Adams to Benjamin Rush, 11 November 1806
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Novr. 11. 1806

When I recd your favour of the 24. Oct, I Soberly expected a grave dissertation on the Perfectibility of Man. Although I thank you for the political information you give me, which is amusing and although I doubt not your Physiological researches will result in something usefull to the publick, yet, as I have ever considered all Arts Sciences and Litterature as of small importance in comparison of Morals, I was disappointed in finding nothing upon the great subject of the Perfectibility of human Nature, which I Suppose is to be ranged under the head of Ethicks. I really wish you would tell me what you understand by this nights discovery of Price, Priestley or Condorcet. Perfectibility, I Should Suppose to mean capability of Perfection or Susceptibility of perfection. But what is Perfection? It is self evident, there cannot be more than one perfect Being in the Universe. If this Truth is not perceived by one Act of Intuition the prossess of reason is so obvious and so decisive, in the demonstration of it that it may well pass for self evident. Divine Power is no doubt essential to Perfection. There can be but one being in the Universe possessed of almighty Power: because if there were two each would be able to controul the other, and indeed to annihilate him: and the Hypothesis would be equivalent to asserting that there was no Power at all in the Universe. The Absurdity is multiplied in proportion as you suppose more than two Almighty Beings. These great Phylosophers then cannot be supposed to mean that every Man Woman and Child is capable of becoming a Supream and all perfect Being. What then do they mean? Do they mean perfection in this World or in a future state? Do they mean perfection of Mind or Body or both. Condorcet and Priestley believed in no Soul Spirit or Mind distinct from the Body: they must therefore have meant that the Perfectibility resided in the Body or matter. Do they mean that in a future state, the Body shall may be purified from all causes of disease and death, liberated from all Pain Grief Sorrow and Uneasiness and that forever. If this is all their meaning, it is no more than the Christian Doctrine, and therefore certainly no discovery of Price, Priestly or condorcet.
The greatest part however of the modern Philosophers, who have written and discoursed upon this Mysterious doctrine, have confined their Ideas to this terrestrial Existence and have believed in no other. If they mean that Man is capable, of by abstract meditation, and habitual practice of acquiring that self possession and command which can bear pain and think it no more intolerable than Pleasure, the Felicis Animi immota tranquilitas, this is no more than the Perfectibility of the Stoick Philosophy. If they mean that by banishing all Ideas of God, or Gods, of future Rewards and Punishments and of moral Government or Providence in the Universe, every Man may get into an habit of taking pleasure in ever Thing, like this is no more than the Perfectibility of Epicurus or Lucretius, and certainly no discovery of Price Priestly or Condorcet. What then do they mean? Do they mean that Chimical Proscesses may be invented by which the human Body may be rendered immortal and incapable of Disease upon Earth. This, in a fit of Enthusiasm, resembling Instances which I shall enumerate before I finish this Letter, Dr Price advanced in a printed Note to one of his publications. Surely the good Doctor had forgot his Bible which pronounces an irrevocable Decree of Death on every human Being, allmost in every page of it. Price and Priestly were honest Enthusiasts carried away by the popular contagion of the times, for those moral and political Histericks are at least as infectious as the Small Pox or yellow fever; but the greater part of Politicians and Phylosophers who prated about the perfectibility of Man, mean nothing but to Seize occupy and confound the Attention of the Public, while they were amusing and cheating the Populace with principles of Equality and Levellism, which they know impracticable and never intended to promote any further than for the purposes of present plunder. It is really humiliating to the pride of human nature that so frivolous a piece of Pedantry should have made so much noise in the World and been productive of such melancholly and tragical Effects; especially as another discovery had been made long before, of much more importance, by which this and most of the other Theories and Events of the last twenty years might have been more justly estimated.
The discovery I mean is this. If We take a Survey of the greatest Actions which have been performed in the World, which are the establishment of new Empires by Conquest, and the Advance and progress of new Schemes in Phylosophy, We shall find the Authors of them all to have been persons, whose Brains had been shaken out of their natural position. For the Upper region of Man is furnished like the middle region of the Air. Mists arise from the Earth, steams from dunghills, exhalations from the Sea and Smoke from fire; yet all Clouds are of the same, in composition as well as consequences; and fumes issuing from a Jakes will furnish as comely and usefull a vapour as incense from an Altar. As the face of nature never produces rain, but when it is overcast and disturbed; So human Understanding, Seated in the brain, must be troubled and overspread by Vapours, ascending from the lower faculties to water the invention and render it fruitful. Two Instances may be produced to prove and explain this Theory. the first is that of Henry the fourth of France, whose whole project of universal Empire, as well as that of subduing the Turk and recovering Palestine, arose from an absent female, whose Eyes had raised a protuberancy, and before emission she was sent into an Ennemy’s country. The collected part of the semen, raised and inflamed became a dust, converted to choler, turned head upon the spinal duct, and ascended to the brain. The very same principle that influences a bully, to break the Windows of a whore that has jilted him, naturally Stirrs up a great Prince to raise mighty Armies, and dream of nothing but seiges, battles and Victories. In this place I cannot avoid introducing a reflection by Way of digression. What a pity it is that our Congress had not known this discovery, and that Alexander Hamiltons project of raising an Army of fifty thousand Men, ten thousand of them to be Cavalry and his projects of Sedition Laws and Alien Laws and of new Taxes to Support his army, all arose from a superabundance of secretions which he could not find Whores enough to draw off? and that the Same Vapours produced his Lyes and Slanders by which he totally destroyed his party forever and finally lost his Life in the field of honor. But to return from this digression
The second instance is that of Louis 14th who for the Space of above thirty years amused himself to take and lose Towns; beat Armies and be beaten; drive Princes out of their dominions; fright children from their bread and butter; burn, lay waste plunder, dragoon, massacre, Subject and stranger, friend and foe, male and female it is recorded that the Phylosophers of each Country, were in grave dispute upon causes natural moral and political, to find out where they should assign an original solution of this Phenomenon. At last the Vapour or Spirit, which animated the Hero’s brain, being in perpetual circulation, Seized upon that region of the human Body so renowned for furnishing the Zibeta occidentalis, and gathering there into a tumour, left the rest of the World for that time in Peace. Of such mighty Consequence it is, where those exhalations fix; and of So little, whence they proceed. The same spirits which in their Superiour progress, would conquer a Kingdom, descending upon the Anus conclude in a fistula.
And here again I feel an irresistable inclination, to introduce a Reflection by Way of digression. How very desirable it is that all the Vapours in the heads of our modern Philosophers, should take a turn downwards, and relieve the World from their silly and mischievous Speculations. And above all how devoutly it is to be wished that Napoleon may have a Fistula large enough to carry off all his Vapours and Set the World at peace.
The Phylosopher, from whose Works I have borrowed this ingenious Theory is Dr Swift, who in that grand Phylosophical Effort the Tale of a Tub, has in the ninth section given the World a profound discourse on the original Use and improvement of madness in a Commonwealth, which whole Section I earnestly recommend to your Serious meditations, as one of the profoundest and most important systems of Phylosophy which the last Century produced, and by which I have been convinced, that all modern Ideas of the Perfectibility of Man will be drawn from the Brains of every Philosopher upon Earth, as soon as a fistula shall be formed in its proper place, and either break or be skillfully cutt, so as to occasion a plentiful discharge. So no more at present from your loving / friend

J. Adams
P. S. What are your reflections on the Conquest of Buenos Aires? Is it not a great Event? Will the English stop short of Chili and Peru? What Effect will it have on France and Spain? What Effects from it have We reason to apprehend? Will it not protect Portugal from France and Spain: because the Brasils will certainly be in the Power of the English as soon as Portugal shall become their Ennemy?

